Citation Nr: 0504314	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left shoulder, with Muscle Group 
II involvement, currently evaluated 20 percent disabling.  

3.  Entitlement to a compensable rating for residuals of a 
left triceps injury, with Muscle Group VI involvement.  

4.  Entitlement to a compensable rating for furunculosis of 
the buttocks.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law

ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In March 2004, the Board issued a decision in this case.  
That decision granted an increased rating for the veteran's 
PTSD to 50 percent disabling; assigned a separate 10 percent 
rating for mild incomplete left ulnar nerve paralysis, as a 
residual of the left shoulder disability; and assigned a 
separate 10 percent rating for tender and painful scars as a 
residual of the left triceps injury.  The decision also 
denied compensable ratings for left and right varicoceles.  
In addition, the Board Remanded the issues regarding an 
increased rating for furunculosis of the buttocks and a total 
disability rating based on individual unemployability for 
further development and for readjudication by the RO.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion of the parties, a September 2004 Order of the 
Court partially vacated the Board's decision and remanded the 
case for further action in accordance with the Joint Motion.  

Because the Joint Motion and the Court's Order did not 
address the denial of a compensable rating for left and right 
varicoceles, that issue was not appealed and the Board's 
March 2004 decision as to that issue is final.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Joint Motion states that the Board's March 2004 decision 
did not satisfactorily explain how the letters mailed to the 
veteran in July and November 2002, as well as other documents 
in the file, adequately notified him of the information and 
evidence necessary to substantiate his claims or indicated 
which portion of any such  information and evidence is to be 
provided by which party.  On review of the file, the Board 
finds that the cited letters and documents did not adequately 
notify the veteran so as to satisfy the requirements set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA).  

Although the Joint Motion and the Court's Order did not 
address specifically the issues relating to an increased 
rating for furunculosis of the buttocks or a total disability 
rating based on individual unemployability, the Board will 
herein reiterate the pertinent portions of the March 2003 
Remand.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should 1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
his claims for increased ratings for his 
service-connected disabilities and for a 
total disability rating based on 
individual unemployability, 2) inform the 
claimant about the information and 
evidence that VA will seek to provide, 
3) inform the claimant about the 
information and evidence the claimant is 
expected to provide, and 4) request that 
the claimant provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and severity of his furunculosis 
of the buttocks.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to and be reviewed by the examiner.  

The examiner is also requested to comment 
on the following: the percentage of the 
entire body affected by the furunculosis 
of the buttocks; the percentage of the 
exposed areas of the body which are 
affected; the use or nonuse of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and if use is 
required, the duration of use during the 
last 12 month period.

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and severity of his other service-
connected disabilities.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
to and be reviewed by the examiner.  
Following the examination, the examiner 
is requested to render an opinion as to 
whether the veteran is unemployable.  If 
the veteran is deemed to be unemployable, 
the examiner is requested to render an 
opinion as to the cause of the 
unemployability and whether the veteran 
would be unemployable based solely upon 
his service-connected disabilities.

4.  Pursuant to 38 C.F.R. § 3.655 (2004), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Upon completion of the requested 
actions and after ensuring compliance 
with the VCAA, the RO should again 
consider the veteran's claims.  If any 
action taken remains adverse to him, he 
and his accredited representative should 
be furnished with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




